Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140322 NORTHWEST CHARIOTS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 98-0496885 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 250-9356 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. _X_Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _X_ No Number of shares issued and outstanding of the registrants class of common stock as of April 30, 2008: 4,440,000 shares of common stock Authorized share capital of the registrant: 75,000,000 common shares, par value of $0.001 The Company recognized revenues of $11,900 for the quarter ended March 31, 2008. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INDEX TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 Page Interim Financial Statements: Interim Balance Sheets F-2 Interim Statements of Operations F-3 to F-4 Interim Statements of Cash Flows F-5 Interim Statement of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-8 F-1 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM BALANCE SHEETS March 31, September 30, 2007 (unaudited) (See Note 1) ASSETS Current Cash $ $ 96,480 Prepaid Expenses - Total current assets 96,480 Equipment, net of accumulated depreciation of $471 - Website development costs, net of accumulated amortization of - Total assets $ $ 96,480 LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ 6,080 Total current liabilities 6,080 STOCKHOLDERS EQUITY Capital stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 4,440,000 common shares 4,440 Additional paid-in capital 124,560 Deficit accumulated during the development stage (38,600) Accumulated other comprehensive income (loss) - Total stockholders equity 90,400 Total liabilities and stockholders equity $ $ 96,480 The accompanying notes are an integral part of these statements. F-2 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period period ended ended March 31, 2008 March 31, 2007 Revenue $ 11,900 $ - Cost of Goods Sold - Gross Profit - Expenses Depreciation and amortization - Marketing - Office and administration 2,905 Organizational costs - - Professional fees 12,290 Rent - Total expenses 15,195 Income (loss) from operations (15,195) Other income (expense) Gain (loss) on foreign exchange - Income (loss) before taxes (15,195) Provision (credit) for taxes on income - - Net (loss) $ (27,942) $ (15,195) Basic and diluted loss per share $ (0.01) $ Nil Weighted average number of shares outstanding 3,500,000 The accompanying notes are an integral part of these statements. F-3 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Cumulative amounts from Six-month period Six-month period April 4, 2006 (Date of ended March 31, ended Inception) to March 31, 2007 March 31, 2008 Revenue $ 11,900 $ - $ 11,900 Cost of Goods Sold - 9,500 Gross Profit - 2,400 Expenses Depreciation and - amortization 857 Marketing - 18,959 Office and administration 3,081 21,109 Organizational costs - - 1,705 Professional fees 21,883 49,722 Rent - 981 Total expenses 24,964 93,333 Income (loss) from operations (24,965) (90,933) Other income (expense) Gain (loss) on foreign exchange - 2,210 Income (loss) before taxes (24,964) (88,723) Provision (credit) for taxes on income - - - Net (loss) $ (50,123) $ (24,964) $ (88,723) Basic and diluted loss per share $ (0.01) $ (0.01) Weighted average number of shares outstanding 3,500,000 The accompanying notes are an integral part of these statements. F-4 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Cumulative amounts Six-month period Six-month period from April 04, 2006 ended March 31, ended March 31, (Date of Inception) to March 31, 2008 Cash flows from operating activities Net (loss) $ (50,123) $ $ Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization - Changes in current assets and liabilities: Prepaid expenses - Accounts payable and accrued liabilities Net cash flows from operating activities Cash flows from investing activities Additions to equipment - Increase in website development costs - Net cash flows from investing activities - Cash flows from financing activities Issuance of common shares - - Net cash flows from financing activities - - Net cash flows Foreign currency translation adjustment - Cash, beginning of period - Cash, end of period $ 31,502 $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these statements. F-5 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS EQUITY (Unaudited) DEFICIT CAPITAL STOCK ACCUMULATED ACCUMULATED ADDITIONAL DURING THE COMPRE- PAID-IN DEVELOPMENT HENSIVE SHARES AMOUNT CAPITAL STAGE INCOME (LOSS) TOTAL April 4, 2006  Shares issued for cash at $0.01 1,500,000 $ 1,500 $ 13,500 $ - $ - $ 15,000 September 25, 2006  Shares issued for cash 2,000,000 2,000 18,000 - - 20,000 at $0.01 Net loss for the period - - - (1,751) - (1,751) ended September 30, 2006 Balance, September 30, 2006 3,500,000 3,500 31,500 (1,751) - 33,249 September 18, 2007  Shares issued for cash 940,000 940 93,060 - - 94,000 at $0.10 Net Loss for the year ended September 30, - - - (36,849) - (36,849) 2007 Balance, September 30, 2007 4,440,000 4,440 124,560 (38,600) - 90,400 Net Loss for the period ended March 31, 2008 - - - (50,123) - (50,123) Change in other comprehensive income - Foreign currency translation adjustment (1,037) (1,037) Total comprehensive income (loss) (Memo total) (51,160) Balance, March 31, 2008 4,440,000 $ 4,440 $ 124,560 $ (88,723) $ (1,037) $ 39,240 The accompanying notes are an integral part of these statements. F-6 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 Note 1 Unaudited Statements While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. Except as disclosed below, these interim financial statements follow the same accounting policies and methods of their application as our audited annual financial statements for the year ended September 30, 2007. It is suggested that these interim financial statements be read in conjunction with our audited financial statements for the year ended September 30, 2007. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The information as of September 30, 2007 is taken from the audited financial statements of that date. Note 2 Nature and Continuance of Operations a) Organization We were incorporated in the State of Nevada, United States of America, on April 4, 2006. Our year end is September 30th. b) Development Stage Activities We are in the development stage and have realized minimal revenue from our planned operations. Our business plan is to develop a retail sales and rental business for electrically powered human transporters. We are planning to promote our transporters to large corporations throughout Western Canada. Our offices are located in Sherwood Park, Alberta. Based upon our business plan, we are a development stage enterprise. Accordingly, we present our financial statements in conformity with the accounting principles generally accepted in the United States of America (GAAP) that apply in establishing operating enterprises. As a development stage enterprise, we disclose the deficit accumulated during the development stage and the cumulative statements of operations and cash flows from inception to the current balance sheet date. Note 3 Common Stock Our authorized common stock consists of 75,000,000 shares with a par value of $0.001 per share. On April 4, 2006, we issued 1,500,000 shares of common stock at a price of $0.01 for cash totaling $15,000. On September 25, 2006, we issued 2,000,000 shares of common stock at a price of $0.01 for cash totaling $20,000. On September 18, 2007, we issued 940,000 shares of common stock at a price of $0.10 for cash totaling $94,000. Note 4 Income Taxes We are subject to U.S. federal income taxes. We have minimal business operations with losses to date, and therefore, have paid no income tax. F-7 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS MARCH 31, 2008 Note 4 Income Taxes (continued) Deferred income taxes arise from temporary timing differences in the recognition of income and expenses for financial reporting and tax purposes. Our deferred tax assets consist entirely of the benefit from net operating loss (NOL) carry-forwards. The NOL carry -forwards expire in 2028. Our deferred tax assets are offset by a valuation allowance due to the uncertainty of the realization of the NOL carry-forwards. NOL carry-forwards may be further limited by a change in our ownership and other provisions of the tax laws. The provision for refundable Federal income tax, using an effective tax rate of thirty-four percent (34%), consists of the following: Six-Month Period Period Ended Ended March 31, September 30, Refundable Federal income tax attributable to: Current operations ($17,042) ($ 12,529) Timing differences/Organizational costs 17,042 12,529 Change in deferred tax valuation allowance Net refundable amount - - The cumulative tax effect at the expected rate of thirty-four percent (34%) of significant items comprising our net deferred tax amount is as follows: March 31, September 30, Deferred tax asset attributable to: Net operating loss carryover $30,166 $13,124 Organizational costs Less, Valuation allowance (30,166) (13,124) Net deferred tax asset - - At March 31, 2008, we had an unused NOL carry-forward approximating $ 20,666 that is available to offset future taxable income. It will expire beginning in 2028. F-8 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION We incorporated as Northwest Chariots Incorporated (referred to herein as Chariots, we, us, our and similar terms) on April 4, 2006, in the State of Nevada. Our principal executive offices are located at 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8. Our telephone number is (604) 250-9356. Our fiscal year end is September 30. We are establishing a retail sales and rental business for electrically powered human transporters. Human transporters are individually manned scooters where the individual commuter propels himself or herself to his or her chosen destination. These transportation devices take up less space when parked and allow for greater mobility as they are well designed for used in congested areas. With the continuing rising costs for petroleum-based fuel contrasted against the use of electricity as an energy source and the already proven acceptance of these transporter products, we believe that we can fill a need by providing personal human transporter products to the metropolitan areas market. Plan of Operation The following is a summary of our plan of operation for the next twelve (12) months. Satisfaction of Cash Requirements/Need for Additional Funds We have $14,591 remaining from the net proceeds of our offering. As at April 30, 2008, our net cash balance was approximately $31,500. We believe our existing cash balances are sufficient to carry our normal operations for the next three (3) months. If our sales of inventory are not sufficient to meet our cash requirements after such three (3) month period of time, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or available on acceptable terms. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. Product Research and Development We have not incurred any costs to date relating to research and development and have no plans to undertake any research and development activities within the next twelve (12) months. Plant and Significant Equipment We are in the early development stage of operations. Since incorporation, we have not made any significant purchases or sale of assets and have no plans to purchase or sell any such assets within the next twelve (12) months. Employees Our officers and directors are responsible for all planning developing and operational duties and will continue to do so throughout the early stages of our growth, doing whatever work is necessary to bring our business to the point of having positive cash flow. We have not contracted or made any plans with any entities or persons to provide subcontract services. We have no intentions in hiring any employees until our business has been successfully launched and there is sufficient and reliable revenue from operations. Human resources planning will be part of an ongoing process that will include constant evaluation of operations and revenue realization. We do not expect to hire any employees during the next twelve (12) months of operations. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. 9 ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There have not been any changes in our securities since filing our last Quarterly Report on Form 10-QSB for our quarter-ended December 31, 2007, as filed on February 27, 2008. As previously reported, on February 9, 2007, our Registration Statement on Form SB-2 was declared effective, and on August 31, 2007, we completed a maximum offering of 940,000 common shares at a price of $0.10 per share. As of the date of this Form 10-QSB Quarterly Report, there are 4,440,000 shares of our common stock issued and outstanding of which 3,500,000 shares are held by our officers and directors. The net proceeds from the offering were $94,000. The following table notes the use of proceeds for actual expenses incurred for our account from February 9, 2007 to March 31, 2008. This chart details the use of net offering proceeds from the offering of the securities. Expenses Amount of direct or indirect payments Amount of direct or indirect to directors, officers, general partners, payments to others 10% shareholders or affiliates of the Issuer Legal and Accounting 0 $ 27,840 Inventory 0 9,500 Office Furniture, Equip & Supplies 0 4,871 Marketing & Travel 0 18,959 Retail Location 0 2,944 Website Dev., Hosting & Telecom 0 3,477 Miscellaneous Administration 0 11,818 Total $ 0 $ 79,409 The proceeds from our offering are being used to fund our operations as described in the registration statement on Form SB-2 incorporated by reference herein. 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description 3.1 Articles of Incorporation* 3.2 By-laws* 31.1 CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 31.2 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 * Incorporated by reference to our Form SB-2 Registration Statement, file number 333-140322, filed on January 30, 2007. 11 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 20th day of May, 2008. NORTHWEST CHARIOTS INCORPORATED Date: July 2, 2008 By: /s/ Douglas Dewar Name: Douglas Dewar Title: President/Chief Executive Officer, principal executive officer Date: July 2, 2008 By: /s/ Robert Doolan Name: Robert Doolan Title: Chief Financial Officer, principal financial officer and principal accounting officer
